DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the terms “acetoacetate polyacetoacetate” and “acetoacetoxy polyacetoacetate” in claims 1 and 13 respectively appear to have a superfluous word; either “acetoacetate (AcAc)” or “acetoacetoxy (AcAc)” or “polyacetoacetate (“AcAc)” would appear to be sufficient.  Claim 13, line 7, has an extraneous “a” between “optional” and “carbon.” Appropriate correction is required.
Claim 4 is objected to because the “phenyleneoxy[I-butoxym ethyl) ethylene, difunctional glycidyl ether” appears to be a misspelling of butoxymethyl.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a listing for epoxy resin, and lists several compounds, specifically oleic acid, linoleic acid, and erucic acid, which do not appear to have any epoxy functionality; it is therefore unclear whether epoxy resin refers to compounds other than those having epoxy functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0130518 (“Gorodisher”).
The Office notes that the claims are interpreted as directed to a composition useful for a coating composition (due to the preamble of a flexible resin system for a coating composition), not to a coating on a substrate. 
As to claims 1, 2, and 11, Gorodisher teaches a resin system of an epoxy resin, amine functional curing agent and a reactive liquid modifier (abstract). Gorodisher teaches that the reactive liquid modifier may be  acetoacetoxy terminated polyurethane or 
    PNG
    media_image1.png
    207
    108
    media_image1.png
    Greyscale
, both of which are polymers having at least one terminal group of the recited formula where R2 is CH2 and R3 is CH3.
While not exemplified, Gorodisher teaches that the compositions may be used for coatings (para. 0114), and suggests the addition is to reduce brittleness of epoxy resins (para. 0004), and thus Gorodisher suggests a flexible resin system. Gorodisher does not state the resin is for an epoxy intumescent coating composition. However, this limitation is construed as an intended use. Since Gorodisher teaches a resin composition same as recited, it is presumed capable of the intended use.
Gorodisher does not state that the resin composition would provide the curing speed to a cured coating having the recited shore D hardness and water resistance of claims 1 and 2, or the coating thickness of claim 11; however, since the composition is the same as recited, it is presumed to have the characteristic of being able to be formed into a cured coating of the recited thickness at the recited speed, Shore D hardness, and resistance to water uptake as required by claims 1, 2, and 11.
As to claims 4 and 7, Gorodisher teaches the use of DER 331 epoxy (para. 0179) in combination with AcAc functional urethane (para. 0211), where DER 331 is a diglycidyl ether of bisphenol A (para. 0071), that is a bisphenol A/epichlorohydrin derived epoxy resin.
As to claim 5, Gorodisher teaches the use of TTD amine (para. 0180) in combination with AcAc functional polymer (para. 0211), where TTD is 4,7,10-trixoamidecane-1,13-diamine (para. 0077), a polyaminoamide.
As to claim 6, Gorodisher teaches the use of K54 (para. 0180) in combination with epoxy and AcAc functional polymer (para. 0211), where K54 is trisdimethylaminophenol (para. 0140).
As to claim 8, Gorodisher teaches AcAcUD5.3 formulation (para. 0211, table 2), which is calculated (based on epoxy A and B) to have 5.3 % of the AcAc functional polymer, 11 % of amine curing agent, and approximately 58 % epoxy, which are within recited ranges.
As to claim 9, Gorodisher teaches compositions using two epoxy resins (paras. 0179-0180). Since applicant’s specification teaches that epoxy is a carbon source (see specification, para. 0077), at least some of this epoxy is deemed to meet the carbon source.
As to claim 10, Gorodisher teaches AcAcUD5.3 formulation (para. 0211, table 2), which is calculated (based on epoxy A and B) to have 5.3 % of the AcAc functional polymer, 11 % of amine curing agent which are within recited ranges. If the epoxy Epon 828 is considered a carbon source, the composition has approximately 6 % of carbon source, and 52 % epoxy, which are within recited ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,740,359 (“Kumar”).
As to claims 1, 2, and 11, Kumar teaches a resin composition of an epoxy resin, another acetoacetate component, and a curing agent. Kumar teaches that the acetoacetate component may be a polyester terminated with acetoacetoxy groups (19:18-55). 
While not exemplified, Kumar teaches the composition further includes a curing agent that may be a polyamine curing agent (abstract), and as such, the three components are obvious over Kumar.
Kumar teaches the resin is for coating with fast drying, but does not state the resin is for an epoxy intumescent coating composition. However, this limitation is construed as an intended use. Since Kumar teaches a resin composition same as recited, it is presumed capable of the intended use.
Kumar teaches compositions that dry quickly to a Persoz hardness of 231, but does not state that the resin composition would provide the curing speed to a cured coating having the recited shore D hardness and water resistance of claims 1 and 2, or the coating thickness of claim 11; however, since Kumar suggests the same composition as recited, it is presumed to have the characteristic of being able to be formed into a cured coating of the recited thickness at the recited speed, Shore D hardness, and resistance to water uptake as required by claims 1, 2, and 11.
As to claims 4 and 7, Kumar teaches the preferred epoxy resin is a bisphenol A epoxy resin (an epichlorohydrin/bisphenol A product as required by claim 7) modified with acetoacetoxy groups (4:8-24).
As to claim 5, Kumar teaches the amine curing agent may be polyamine, polyetheramine among others (7:45-8:13), and thus the recited polyamines are an obvious modification suggested by Kumar.
As to claim 8, Kumar teaches the amine crosslinker is preferably 15 to 60 wt % of the composition (7:19-25), which is within the recited range. Kumar teaches a preferable amount of epoxy resin of 15 to 60 weight percent (3:30-35), which is within the recited range. Kumar teaches acetoacetate containing polyester is present in preferable amount between 15 and 60 weight percent (6:30-35), which overlaps the recited range. Notably, Kumar exemplifies the acetoacetate containing polyester in an amount calculated as approximately 26 wt % of solids (20:1—35, example 5). As such, the recited amounts of the three components are obvious as suggested by Kumar.
As to claim 9, Kumar does not explicitly teach an intumescent ingredient package, but teaches the use of epoxies in mixture (4:18-20). Since applicant’s specification teaches that epoxy is a carbon source (see specification, para. 0077), at least some of this epoxy is deemed to meet the carbon source, and as such, a carbon source is obvious over Kumar.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,740,359 (“Kumar”) as applied to claim 1, further in view of US 2014/0303283 (“Ding”).
As to claim 3, Kumar teaches that the acetoacetate containing polyester is formed from esterifying a polyester polyol with an acetoacetic acid derivative (6:35-37), but does not discuss a polyester block copolymer, or providing as a portion of an epoxy including a terminal AcAc unit. However, it is known from Ding that AcAc polyester may be formed from polyester block copolymers (para. 0005) and that such polyester provide flexibility (para. 0051). As such, the use of polyester block copolymers is an obvious modification suggested by Ding for improved flexibility.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,074,359 (“Kumar”) as applied to claim 1, further in view of US 5,332,785 (“Brindoepke”).
Kumar teaches an epoxy resin having acetoacetoxy functionality, but does not show whether or not it is at terminal ends of the epoxy resin. However, Kumar suggests US 5,332,785 for preparing epoxy resins (3:20-30), and Brindoepke teaches that acetoacetate modified epoxy resins can be obtained by reacting terminal epoxy groups with monocarboxylic acids to open the epoxide groups, then esterifying such groups with acetoacetate functionality to provide terminal acetoacetate functionality (Brindoepke, 4:25-35) at the location of the terminal epoxy group. As such, Kumar in view of Brindoepke teach providing acetoacetoxy groups at terminal ends of epoxy resins.

Claims 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0079915 (“Peskens”) in view of US 2011/0130518 (“Gorodisher”).
As to claim 13, Peskens teaches an intumescent coating composition comprising a first part of epoxy resin (table 1), and plasticizer (table 1, teaching benzyl alcohol), and a second part including amine functional curing agents including polyamide of AEW of 95, which is within the recited range, and benzyl alcohol a plasticizer, intumescent ingredients including ammonium polyphosphate (acid source), pentaerythritol (carbon source), and melamine (blowing agent or gas source) (table 2). 
Peskens does not teach the recited resin. However, Peskens teaches the use of plasticizers to increase flexibility (para. 0066). 
Gorodisher teaches a resin system of an epoxy resin, amine functional curing agent and a reactive liquid modifier (abstract). Gorodisher teaches that the reactive liquid modifier may be  acetoacetoxy terminated polyurethane or 
    PNG
    media_image1.png
    207
    108
    media_image1.png
    Greyscale
, both of which are polymers having at least one terminal group of the recited formula where R2 is CH2 and R3 is CH3.
While not exemplified, Gorodisher teaches that the compositions may be used for coatings (para. 0114), and suggests the addition is to reduce brittleness of epoxy resins (para. 0004). Given this, it would be obvious to incorporate the reactive liquid modifier of Gorodisher with a view to providing flexibility. 
Peskens in view of Gorodisher does not state that the composition is resistant to cracking at -60 degrees C and water absorption. However, Peskens in view of Gorodisher teaches the recited components, and would therefore be expected to have the recited characteristics.
As to claim 14, Peskens further teaches rheology modifiers and plasticizers (table 2). Note that the claims are treated as a mixed composition, and thus the grouping of such components with the intumescent package is not given patentable weight.
As to claim 15, Peskens does not teach the AcAc functional polymer. Gorodisher teaches that the reactive liquid modifier may be  acetoacetoxy terminated polyurethane or 
    PNG
    media_image1.png
    207
    108
    media_image1.png
    Greyscale
, both of which are polymers having at least one terminal group of the recited formula where R2 is CH2 and R3 is CH3. The polymer shown by 
    PNG
    media_image1.png
    207
    108
    media_image1.png
    Greyscale

has AcAc groups at both ends.
	As to claims 16 and 17, Peskens does not teach the use of AcAc polymer. Gorodisher teaches use of 5 to 20 % of the reactive modifier (para. 0063), which may be the AcAc polymer, which is within the range of claims 15 and 16.
	As to claim 18, Peskens, at coating composition, table 2, discloses approximately 10 wt% of amine curing agents, as calculated by examiner.
	As to claim 19, while not exemplified, Peskens teaches three amine components, ranging from a total of 1.2 to 35 wt % total (paras. 0055-0057), which overlaps the recited range, and as such, the use of amine curing agents in the recited range is an obvious modification suggested by Peskens.
	As to claims 20 and 21, Coating composition 2, table 2, of Peskens, discloses a composition having approximately 23 % of epoxy resins, which is within the range of claims 20 and 21.
As to claim 22, Peskens, table 2, exemplifies bisphenol A type epoxy.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, including Peskens and Gorodisher, do not provide guidance for the specific amine of claim 23, nor the specific acetoacetate functional compounds of claims 24 and 25. While the art does teach epoxy resins having terminal acetoacetoxy groups, there is insufficient rationale to combine with the intumescent composition taught by Peskens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764